Citation Nr: 1607231	
Decision Date: 02/25/16    Archive Date: 03/04/16

DOCKET NO.  07-28 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased rating for schizophrenia, currently evaluated as 50 percent disabling.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from October 1969 to June 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2007 rating decision of the San Juan, Puerto Rico, regional office (RO) of the Department of Veterans Affairs (VA), which denied an increased rating for schizophrenia.  

The Veteran appeared at a videoconference hearing before the undersigned in June 2015.  A transcript is in the record. 

Evidence has been added to the record since the most recent supplemental statement of the case was issued.  The representative waived RO consideration of this evidence in a February 2016 presentation to the Board. 


FINDING OF FACT

The Veteran's schizophrenia is productive of symptoms that result in impairment that more nearly approximates total occupational and social impairment. 



CONCLUSION OF LAW

The criteria for a 100 percent rating for schizophrenia have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.10, 4.21, 4.126, 4.130, Code 9204 (2015).  



REASONS AND BASES FOR FINDING AND CONCLUSION

The evaluation of service-connected disabilities is based on the average impairment of earning capacity they produce, as determined by considering current symptomatology in the light of appropriate rating criteria.  38 U.S.C.A. § 1155.  Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire history of the veteran's disability is also considered.  Consideration must be given to the ability of the veteran to function under the ordinary conditions of daily life.  38 C.F.R. § 4.10.  

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).  

Entitlement to service connection for schizophrenia was established in an August 1972 rating decision, effective from the Veteran's June 1972 date of discharge.  The current 50 percent rating has been in effect from January 2005.  

The Veteran's schizophrenia is evaluated under the General Rating Formula for Mental Disorders.  

Under this formula, a 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as gross impairment in thought process or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, or memory loss for names of close relatives, own occupation or own name.  

A 70 percent rating is merited for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood due to such symptoms as suicidal ideation, obsessional rituals which interfere with routine activities, speech that is intermittently illogical, obscure, or irrelevant, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control (such as unprovoked irritability with periods of violence), spatial disorientation, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances (including work or a worklike setting), and an inability to establish and maintain effective relationships.  

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect, circumstantial, circumlocutory, or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks), impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Code 9411.  

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  On the other hand, if the evidence shows that the Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Mauerhan v. Principi, at 443.  The Court of Appeals for the Federal Circuit has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

The Veteran was afforded a VA examination for schizophrenia in February 2007.  In addition to schizophrenia, the Veteran was noted to have a history of substance induced mood disorder with heroin, cocaine, and alcohol dependence.  The Veteran's current medications had resulted in moderate improvement of his symptoms.  He had not worked since his discharge from service.  His subjective complaints included feelings of sadness and depression; irritability; insomnia; inability to concentrate; and anxiety with restlessness and tension.  

The Veteran reported moderate symptoms on a daily basis.  No psychotic or cognitive symptoms were reported.  On mental status examination, the Veteran had adequate hygiene and was casually dressed.  He was alert and in contact with reality.  There was no evidence of psychomotor retardation or agitation.  His thought process was coherent and logical.  There was no looseness of association and no evidence of hallucinations.  He did not have obsessions, phobias, or panic attacks.  The Veteran's mood was irritable and depressed, and his affect was constricted and appropriate.  He was oriented and his memory was intact.  The Veteran's judgment was fair and his insight was poor.  He had denial and rationalization of his alcohol and drug dependence.  The diagnoses were schizophrenia, residual type, heroin and cocaine dependence, and alcohol dependence.  The Veteran's score on the Global Assessment of Functioning (GAF) was 50 for schizophrenia and 50 for heroin, cocaine, and alcohol dependence.  

VA treatment records dating through 2007 show that the Veteran was followed at a VA facility for schizophrenia.  A February 2006 psychology note includes a GAF score of 60.  The Veteran reported hearing voices related to his war experiences in March 2007.  On examination he was not actively hallucinating, was not suicidal or homicidal, was alert and oriented in all spheres, and he spoke in logical and relevant tones.  

A June 2007 visit with a clinical psychologist shows a diagnosis of polysubstance abuse, in early remission, and schizophrenia, undifferentiated type.  In July 2007 the Veteran had adequate hygiene and dress.  There was no unusual thought content, and his thought process was coherent and logical.  He denied suicidal and homicidal ideas, and his judgment and insight were fair.  The Veteran reported both auditory and visual hallucinations again in August 2007.  He also experienced paranoid delusions.  The Veteran denied most feelings of depression in August 2007 and received a GAF score of 55.  November 2007 records show that he once again had adequate hygiene and dress, was well oriented, and had normal thought processes and content.  His GAF score was 60.  

A January 2008 psychology note shows that the Veteran had adequate hygiene and dress; was oriented in all spheres; had normal thought process and content; and had an anxious mood with fair insight and judgment with a GAF of 65.  However, he reported feelings of sadness, nightmares and hallucinations in February 2008.  While he did not have hallucinations, delusions, or homicidal ideations at the time of an April 2008 psychological note, he reported episodes of visual and auditory hallucinations, with nightmares.  The GAF was 65.  His symptoms were much the same in July 2008 and the Veteran felt as if he was in control of them, but he still had visual and auditory hallucinations, with nightmares.  There were no delusions, suicidal or homicidal ideas.  

Private treatment records from October 2009 show that the Veteran denied suicidal and homicidal ideas as well as perceptual hallucinations.  

An October 2009 VA psychiatry note shows that the Veteran was oriented, did not have any perceptual disturbances, and had normal thought content and process.  There were no suicidal or homicidal ideations.  The GAF was 65.  

A December 2009 note states that Veteran lives with his wife and that he continues to sustain good relations with her and his children.  

The Veteran experienced an increase in symptomatology in February 2010.  There was an exacerbation of a depressed mood due to a conflict with his son.  He was experiencing sadness, crying, increased anxiety, poor appetite, sleep problems, hopelessness, worthlessness, and occasional suicidal thoughts with a viable plan.  He was also experiencing off and on auditory hallucinations.  His GAF was 20 on admission.  However, the records show that his mood improved and perceptual disturbances and suicidal thoughts resolved with medications.  

The Veteran was hospitalized again in March 2010.  He was experiencing suicidal ideations again, and was displaying evidence of his psychosis.  His GAF at admission was 30.  By discharge he was no longer suicidal or homicidal, he was not psychotic, and he did not have visual or auditory hallucinations.  His GAF was 60.  

June 2010 VA treatment records show the Veteran reported he did not feel at his prime because he continued to have auditory hallucinations, although he did not have any on examination.  On examination the Veteran was oriented, did not have any perceptual disturbances, and had normal thought content and process.  There were no suicidal or homicidal ideations.  The GAF was 60.  

Records from May 2011 again state the Veteran was oriented, did not have any perceptual disturbances, and had normal thought content and process.  There were no suicidal or homicidal ideations.  The GAF was 58.  

The Veteran underwent additional VA inpatient treatment in August 2011 and September 2011 for acute exacerbation of his schizophrenia.  His GAF had been 30 when admitted but 60 at discharge.  

VA treatment records from 2012 indicate that the Veteran's symptoms were more stable.  These show that the Veteran was oriented, did not have any perceptual disturbances, and had normal thought content and process.  There were no suicidal or homicidal ideations.  His GAF was 62 in February 2012; 60 in June 2012, August 2012, and September 2012; and 62 in November 2012.  

The Veteran was admitted to a VA facility in May 2013, after an increase in symptoms attributed to marital problems.  He had some structured suicidal ideas, homicidal ideas, and depressive symptoms with irritability.  There was poor impulse control and a history of self-mutilation.  As the Veteran allegedly had a firearm he was considered a high risk.  The diagnoses on admittance included a substance induced mood disorder with depressive features, and schizophrenia, undifferentiated type by history.  The GAF was 30.  

After discharge, a July 2013 note shows a GAF of 55.  VA treatment records from 2014 indicate that the Veteran's symptoms were more stable.  Every treatment note through September 2014 indicates the Veteran was oriented, did not have any perceptual disturbances, and had normal thought content and process.  There were no suicidal or homicidal ideations.  

Another VA psychiatric examination was conducted in October 2014.  The examiner reviewed the claims folder.  The diagnoses were an opioid related disorder, and schizophrenia.  The examiner opined that it was not possible to differentiate which symptoms were attributable to each disorder.  The examiner explained that while there were two different mental conditions, the substance abuse influenced the Veteran's mood and overall behavior, and exacerbated his mental condition.  

The Veteran reported that he had been married for 36 years with normal relations, and had good relationships with his six children.  He described himself as isolated.  The Veteran had not been employed since his discharge from service.  On mental status examination the Veteran reported sleep difficulties, an inability to tolerate crowds, irritability, frustration tolerance, and hearing voices.  The examiner opined that the Veteran's psychiatric disability was productive of occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking and mood.  He added that the principal diagnosis was the opioid disorder, but reiterated that this would negatively influence the other disorder.  

VA treatment records from November 2014 show that he was well oriented.  The Veteran had motor agitation and was unable to sit still in his chair.  His speech had an increased rate and rhythm, and his mood was restless and irritable.  He was not experiencing any perceptual disturbances such as hallucinations, and he did not have homicidal or suicidal ideations.  The Veteran's insight was poor and his judgment impaired.  

In November 2014, it was noted that the October 2014 VA examiner had stated that the Veteran had two psychiatric disabilities, but did not differentiate the symptoms of each condition.  The examiner was requested to address this matter.  In a November 2014 reply, the examiner said that it was not possible to differentiate what symptoms were attributable to each diagnosis and that it was not possible to differentiate what portion of the occupational and social impairment was caused by each disorder.  Symptoms of schizophrenia and symptoms of substance abuse could be similar.  The examiner reviewed and confirmed the Veteran's long history of treatment for schizophrenia.  He noted that comorbid substance abuse disorders were one of the greatest obstacles to the effective treatment of persons with schizophrenia, and that as many as half of people with schizophrenia also have a drug or alcohol disorder.  

A December 2014 VA treatment notes states that the Veteran had reportedly been in abstinence for the past four months.  

In a January 2015 addendum to the October 2014 VA examination, the examiner stated that the Veteran did not have any active symptoms of his schizophrenia at the time of the examination.  

At the June 2015 hearing, the Veteran was accompanied by his wife.  He testified that he had not been able to work since the 1980s.  The Veteran said that he had been arrested around five times for behavior that threatened his wife; and that on other occasions he had been hospitalized for the same reason.  The Veteran reported that he did not have any friends, and that his neighbors were scared of him.  When asked how he spent his days, he said he screamed a lot, drank coffee, and smoked.  The Veteran's wife testified that the Veteran would come home in a violent state and threaten to kill her.  See Transcript.

The Board finds that the level of impairment produced by the Veteran's schizophrenia more nearly resembles that of total occupational and social impairment, which warrants a 100 percent rating.  

The Board recognizes that in addition to his service connected schizophrenia, the Veteran has a non-service connected mood disorder that results from his drug and alcohol abuse.  However, as the October 2014 VA examiner makes clear in the November 2014 addendum, the symptoms from these two disabilities are similar, and it is not possible to differentiate which symptoms were attributable to each disability.  Therefore, the Board must consider all psychiatric symptoms in the adjudication of the claim.  Mittleider v. West, 11 Vet. App. 181 (1998).

The Veteran has been in receipt of disability benefits from the Social Security Administration (SSA) since the 1980s.  The SSA records show that he was found to be disabled from work as a result of schizophrenia.  

The treatment records reflect that the Veteran's symptoms have waxed and waned throughout the appeal period, and at times he appears to have been functioning at a fairly high level.  However, these records also show reports of hallucinations in March 2007, August 2007, February 2008, April 2008, July 2008, February 2010, June 2010, and at the most recent VA examination in October 2014.  He also had paranoid delusions in August 2007.  The Veteran had suicidal thoughts in February 2010 and March 2010, and structured suicidal thoughts with a history of self-mutilation, homicidal ideas and poor impulse control in May 2013.  He was considered a high risk for violence at the time of his May 2013 hospital admission.  

Although the Veteran usually reported good relationships with his children and an average to good relationship with his wife, the record shows that conflicts with a son resulted in an exacerbation of his symptoms and hospitalization in February 2010 and marital problems resulted in another exacerbation and hospitalization on May 2013.  The records do not report any socializing outside of his family, the Veteran described himself as isolated on VA examination, and he testified he did not have any friends.  The Veteran has been hospitalized on at least four occasions during the course of this appeal.  The Board finds that when viewed as a whole, the Veteran's symptoms have included persistent hallucinations and a persistent danger of hurting himself or others, and have been productive of a level of impairment that more nearly resembles total occupational and social impairment.  

The Veteran's GAF scores for this period ranged from a low of 20 to a high of 70, with 50 being the most recent score recorded.  These scores are consistent with symptoms that wax and wane.  

A GAF score of 61 to 70 reflects some mild symptoms, or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, with some meaningful interpersonal relationships. 

A GAF score of 51 to 60 indicates moderate symptoms, or moderate difficulty in social, occupational, or school functioning.  

A GAF score of 41 to 50 signifies serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  

A GAF score of 31 to 40 represents some impairment in reality testing or communication or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood.

A GAF score of 21 to 30 means that behavior is considerably influenced by delusions or hallucinations; serious impairment in communication or judgment; or inability to function in almost all areas.  

A GAF score of 11 to 20 means that there is some danger of hurting self or others; occasional failure to maintain minimal personal hygiene; or gross impairment in communication.  American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorder (DSM), 32 (4th Ed.) (1994) (DSM-IV).  

The Board notes that the GAF scores of 40 or lower are clearly consistent with a 100 percent rating.  Moreover the relatively high GAF scores assigned for other portions of the appeal period are not inconsistent with a 100 percent rating.  When evaluating a mental disorder, the rating agency must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126.  The Board finds that the frequency, length and severity of the exacerbations of the Veteran's symptoms preclude him from any meaningful adjustment that would result in less than total occupational and social impairment.  As such, a 100 percent rating is warranted.  38 C.F.R. §§ 4.126, 4.130, Code 9411.

A claim for an increased rating can also include a claim for entitlement to a total rating for compensation based upon individual unemployability due to service-connected disabilities (TDIU) if raised by the record or the Veteran.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Furthermore, an award of a 100 percent scheduler rating does not necessarily render a claim for TDIU moot.  See Bradley v. Peake, 22 Vet. App. 280 (2008).  However, in this case the Veteran's only service connected disability is schizophrenia.  Therefore, a separate award of TDIU is precluded, and entitlement to special monthly compensation on account of being housebound is not implicated.  

The Board has not established a specific effective date for the 100 percent rating, so as to preserve the Veteran's opportunity to present argument and evidence; to protect his appeal rights when the RO issues a rating implementing this decision.


ORDER

Entitlement to a 100 percent rating for schizophrenia is granted. 



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


